Appellant has filed a lengthy motion for rehearing, citing many authorities holding that if an information charges no *Page 92 
offense, this fact may be taken advantage of on appeal. This is unquestionably the law, but the information in this case reads:
"In the name and by the authority of the State of Texas:
I, Junior M. Ator, County Attorney of the County of Hood, State aforesaid, in behalf of said State, presents in the County Court of said county, at the December term, A.D. 1912, of said court, that R.B. Dunn, on or about the 30th day of November, A.D. One Thousand Nine Hundred and Twelve, and before the filing of this information, in the County of Hood and State of Texas, R.B. Dunn, with a crutch, the same then and there being a deadly weapon, did unlawfully commit an aggravated assault in and upon Knox Deering; and with said deadly weapon did then and there strike the said Knox Deering, against the peace and dignity of the State.
Junior M. Ator,
County Attorney of Hood County, said State."
This unquestionably charges an offense against the law, and is sufficient to support a verdict for simple assault. All the other questions were passed on in the original opinion.
The motion for rehearing is overruled.
Overruled.